DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,865,836 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Objection to the Specification
The specification filed on 11/26/2018 is objected because it does not include a cross-reference to related applications such as for example: This application is a reissue of Application Serial No. 16/199,607 filed on July 09. 2018 which issued as U.S. Patent No. 9,865,836, which is a national stage entry of PCT/US2014/065016 having an 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 are rejected under 35 U.S.C. 102 (a)1 as being anticipated by Shinotsuka et al WO 2012060404 A1 (US 20140001450 used as English equivalent through this section).
Regarding claim 14, Shinotsuka (e.g. figs. 1 and 2) teaches a light emitting device comprising: a substrate layer 11; a first electrode layer 14; a broadband light emitting layer 13 configured to emit broadband light having a discrete spectral power distribution comprising a plurality of emission peaks at a plurality of emission wavelengths (see fig. 2; showing peaks at  450nm, 500nm, 600nm & 700nm); a patterned second electrode layer 12 comprising an optimized periodic grating structure (i.e. lattice structure ¶00140, wherein a plasmatic loss spectrum of the light emitting device due to the patterned second 

    PNG
    media_image1.png
    502
    457
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    369
    440
    media_image2.png
    Greyscale

Regarding claim 15, Shinotsuka teaches that the plurality of emission wavelengths is within a range of 430 nm to 700 nm (see fig. 10; example values between H and E will provide peaks between 430-700 nm).
Regarding claim 16, Shinotsuka teaches that the plurality of emission wavelengths comprises a red wavelength, a green wavelength, and a blue wavelength (see fig. 2; at 450nm, 500nm, 600nm & 700nm);
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable Shinotsuka et al WO 2012060404 A1 (US 20140001450 used as English equivalent through this section).
Regarding claim 1, Shinotsuka (e.g. fig. 10, J) teaches a light emitting device comprising: a substrate layer 11; a first electrode layer 14; a light emitting layer 13c that emits light in the visible spectrum (see fig. 2); and a patterned second electrode layer 12 comprising a periodic grating structure having a grating period λg less than or equal to 200 nm (e.g. less than 100 nm); and wherein the patterned second electrode layer and the light emitting layer are separated by a hole transport layer 13b [¶0118]. It is disclosed that the total thickness of the organic EL layer 13 is commonly 30 to 500 nm [¶0214]. Therefore, for embodiments where the total thickness is 200 nm or less, the patterned second electrode layer and the light emitting layer are separated by less than 200 nm. It is noted that the thickness of the individual layers comprising the EL layer 13 cannot exceed its collective thickness.  According to the MPEP 2144.03 I, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  It would have been obvious to one of ordinary skill in the art at the time of the invention to select an embodiment having an organic EL layer 13 having a combined thickness of less 
Regarding claim 2, Shinotsuka teaches that the periodic grating structure of the patterned second electrode layer comprises a plurality of trapezoidal protrusions (see fig. 13 showing a trapezoidal cone).
Regarding claim 5-7, Shinotsuka teaches that the grating structure comprises periodicity in two dimensions including a square lattice or a hexagonal lattice [¶0159].
Regarding claim 8, Shinotsuka teaches that it is known in the art that a one-direction structure provides an improvement in light extraction efficiency [¶¶0005; 00182]. In this case, a one-dimension structure will provide a moderate light extraction efficiency in comparison non-patterned structure. Shinotsuka disclosed that the main factor affecting the light emission efficiency is the periodicity of the pattern and the depth of the concave portion (see abstract). It can be concluded that Shinotsuka suggests a one-dimension embodiment as a workable embodiment even though a two-dimension embodiment is preferred.  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a known technique to a known device (e.g. non-patterned OLED) ready for improvement to yield predictable results such as an improved light efficiency extraction when using a one-dimension patterned structure. 
Regarding claim 9, Shinotsuka teaches that the periodic structure of the patterned second electrode layer comprises a plurality of conical protrusions (see fig. 19).
Regarding claim 10, Shinotsuka teaches that the periodic structure of the patterned second electrode layer comprises a plurality of circular protrusions (see fig. 17).
Regarding claim 13, Shinotsuka teaches that the light emitting layer comprises a red-light emitting layer, a green light emitting layer, and a blue light emitting layer. Fig. 2; where the OLED disclosed by Shinotsuka shows peaks at the red, green, and blue wavelengths. It is implicit in the reference that the light emitting layer comprises a red, green and blue emitting layers because primary colors can only be produced by individual emitting layers.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable Shinotsuka et al WO 2012060404 A1 (US 20140001450 used as English equivalent through this section) in view of Fukuda (US 20100219427 A1).
Regarding claim 11, Shinotsuka teaches that the periodic structure of the patterned second electrode layer may comprise shapes in which a cross-section along an axis is a rectangular shape [¶ 0132] but does not disclose rectangular or square protrusions. However, Fukuda disclosed that the light emitting extraction efficiency can be improved by providing a patterned square pattern (see fig. 2; ¶0069). It would have been obvious to one of ordinary skill in the art at the time of the invention to make the patterned structure having a square shape as suggested by Fukuda because a person of ordinary skill in the art would be motivated to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success. Shinotsuka recognized that a pattern having a rectangular cross section is suitable to improve the light extraction of an OLED and Fukuda further discloses that a square pattern is suitable for the same improvement.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912.  The examiner can normally be reached on Monday to Friday 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEAN C WITZ can be reached on (571)272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer 
/LEONARDO ANDUJAR/Primary Examiner, Art Unit 3991
  
Conferees:  
                                                                                                                                                                                                   /Tuan H. Nguyen/Primary Examiner, Art Unit 3991

/Jean C. Witz/Supervisory Primary Examiner, Art Unit 3991